Citation Nr: 1627660	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  09-06 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to unspecified depressive disorder with anxious distress. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran; Veteran's spouse


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to September 1993.

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In May 2013, the Veteran was afforded a Board hearing before the undersigned.  A transcript of that proceeding has been associated with the claims file.

In August 2013 and September 2015, the Board remanded this case for additional development.


FINDING OF FACT

The Veteran's sleep apnea was not present during service or for many years thereafter, and it is not shown to be causally or etiologically related to any injury, illness, or incident during service, or to a service-connected disability.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for sleep apnea are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In the present case, VA's duty to notify was satisfied by letters sent in September 2008 and September 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the record reflects that VA made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, private treatment records, and VA examination reports.  Neither the Veteran, nor his representative, has identified any relevant, available records that have not been obtained.

The record also reflects that the Veteran underwent a VA examination to evaluate his sleep apnea in January 2014.  Additionally, addendum etiology opinions were obtained in June 2014, October 2015, and January 2016.  The Board finds that when taken together, the VA examination reports are adequate to evaluate the Veteran's claim because the conclusions are based on clinical evaluations, interviews of the Veteran, and thorough review of the Veteran's medical history.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

As stated in the Introduction, the claim was remanded in August 2013 and September 2015.  The AOJ substantially completed all development ordered by the Board, and adjudication may proceed.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 2 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  As instructed by the Board, the AOJ attempted to obtain outstanding treatment records and obtained VA medical opinions to assist in determining the etiology of the Veteran's sleep apnea.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim).  

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned in May 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned specifically noted the issue on appeal, clarified the Veteran's assertions when necessary, and clarified the evidence needed to substantiate the claim.  Moreover, in the remands following the hearing, the undersigned provided the Veteran an opportunity to submit additional evidence in support of his claim and to undergo an examination in order to obtain etiology opinions regarding his sleep apnea.

Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that all necessary development has been accomplished.  Therefore, appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Service Connection

The Veteran seeks entitlement to service connection for sleep apnea, which he contends is related to his active service or to his service-connected acquired psychiatric disorder.

Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.  

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310.  In order to prevail on the theory of secondary service connection, there must be evidence of a current disability; evidence of a service-connected disability; and evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Factual Background

The Veteran contends that his sleep apnea had its onset in service.  Alternatively, he asserts that his sleep apnea is caused by or aggravated by his service-connected acquired psychiatric disorder, diagnosed as unspecified depressive disorder with anxious distress.  See May 2013 Hearing Transcript; February 2009 Statement in Support of Claim.

Service treatment records are negative for complaints of or treatment for any sleep disorders.  During an August 1993 separation examination and a February 1995 National Guard enlistment examination, the Veteran denied experiencing trouble sleeping.  

A February 2007 VA treatment record shows that the Veteran sought to establish care at a VA Medical Center (VAMC) and reported snoring.  During a March 2008 VA sleep medicine consultation, the Veteran reported snoring, apneic episodes during sleep, disturbed sleep at night, daytime hypersomnolence, and fatigue "for the last few years but got worse recently."  The impression was that the Veteran had clinical features suggestive of obstructive sleep apnea and that "[s]hift worker disorder/PTSD/insufficient sleep, etc. are also contributory."  After a May 2008 VA sleep study, the Veteran was diagnosed with severe obstructive sleep apnea syndrome.  He was prescribed a CPAP machine and advised to lose weight.  

In a February 2009 statement, the Veteran reported that his wife started to complain about his "reckless sleeping habits" after getting married.  The Veteran indicated that due to his "violent reoccurring thoughts" his breathing became less normal.  He reported that his doctors at the VAMC helped him understand that he was extremely tired and fatigued each morning "not only because I wrestled in my sleep; but also, because the rhythm to breathing was not synchronized."  

During an April 2012 Decision Review Officer (DRO) hearing, the Veteran's wife testified that the Veteran's loud snoring and breathing cessation started eight or nine years earlier, but that he always snored.  

During the May 2013 Board hearing, the Veteran's wife testified that she had been in a relationship with the Veteran since 1989.  The Veteran and his wife testified that he often has nightmares and that he talks in his sleep.  The Veteran's wife testified that since 1994, the Veteran snored.  The Veteran testified that he has problems sleeping related to his acquired psychiatric disorder.  

The Veteran was afforded a VA examination in January 2014.  After reviewing the claims file and examining the Veteran, the examiner opined that "[i] t is less likely than not to a probability of  <50% that [V]eteran's sleep apnea is related to environmental hazards exposure in SW Asia during active duty."  The examiner explained that there are no references in medical literature to support an association between sleep apnea and exposure to environment hazards.  As to secondary service connection, the examiner opined that the Veteran's sleep apnea was less likely than not caused by or aggravated by a psychological disorder because "there is lacking in the literature any support for worsening [of sleep apnea] which is known to be due to or related to psychological conditions."

In a June 2014 addendum, the January 2014 examiner clarified that if a person has sleep apnea and PTSD, then using a CPAP machine might help with the symptoms of PTSD, such as insomnia, nightmares, restlessness, etc.; however "if one is diagnosed with PTSD it does not mean he or she will have sleep apnea or vice versa.  There is no cause nor effect, and no nexus, between these two conditions."  

In September 2015, the Board remanded this case for an additional addendum opinion regarding the etiology of the Veteran's sleep apnea.  In an October 2015 opinion, a VA examiner opined that the Veteran's sleep apnea was less likely as not the result of an in-service injury, event, or illness.  The examiner noted that obesity is the strongest risk factor for obstructive sleep apnea and that the Veteran gained 59 pounds between his August 1993 separation examination and the April 2008 sleep study diagnosing sleep apnea.  The examiner also opined that the Veteran's sleep apnea did not have its onset in service.  The examiner noted the lay statements of the Veteran and his wife regarding snoring and sleeping problems in service and since service, but explained that the Veteran's treatment records show that he has trouble with sleep stemming from his service-connected mental health conditions, including nightmares and sleep disturbances.  The examiner indicated that trouble sleeping is not an exclusive symptom for sleep apnea and that snoring is not a risk factor for sleep apnea.  The examiner also noted that there is no mention of any kind of sleep problem in the Veteran's service treatment records and that the Veteran specifically denied trouble sleeping during his discharge examination.   

As to secondary service connection, the examiner opined that the Veteran's sleep apnea was less likely than not caused by or aggravated by a mental health condition, including the Veteran's service-connected unspecified depressive disorder and/or PTSD because such conditions are not listed as risk factors for sleep apnea.  

In a January 2016 addendum, the examiner indicated that he had reviewed the March 2008 VA treatment note indicating that PTSD may be contributory to the Veteran's sleeping problems and opined that "PTSD is not related, in any form or fashion, to the Veteran's sleep apnea" because sleep apnea is a disorder of the airway and PTSD has nothing to do with the airway.

Analysis

Given the evidence of record, the Board finds that service connection for a sleep disorder is not warranted on either a direct or secondary basis.  Initially, sleep apnea is not a presumptive disorder pursuant to 38 C.F.R. § 3.309.  As such, service connection for sleep apnea on a presumptive basis is not warranted.

Regarding direct service connection, the Board notes that the Veteran has been diagnosed with sleep apnea.  As such, the Board finds the current disability element is established.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Thus, the issue turns upon whether there is evidence of an event, injury, or disease in service and, if so, evidence of a nexus between the claimed in-service disease or injury and the present disability.  Id.

As noted above, the Veteran's service treatment records contain no complaints or treatment related to sleep apnea.  The Board acknowledges the Veteran's and his wife's statements that he snored in service.  They are competent to report such symptoms during military service.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, diagnosing obstructive sleep apnea is not capable of lay observation and is not a simple medical condition.  See Jandreau, at 1377, n. 4.  Diagnosing obstructive sleep apnea is a complex medical question requiring knowledge of the respiratory system, sleep habits, and interpretation of a polysomnogram and related sleep testing; it is not capable of lay diagnosis and as such, the Board finds that the lay evidence is not competent to establish onset of sleep apnea during service.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Moreover, the Board notes that the Veteran's wife testified that although the Veteran always snored, it was not until after service that the "really bad" snoring and apneic episodes started.  See April 2012 DRO Hearing Testimony.  Additionally, the Veteran reported in March 2008 that his apneic episodes started "a few years ago."  This evidence tends to show that the Veteran did not have symptoms of sleep apnea until after service discharge.  

Following service separation, the evidence of record shows no complaints, diagnosis, or treatment related to sleep apnea until 2007.  The absence of post-service findings, diagnosis, or treatment for over 13 years after service is one factor that tends to weigh against a finding of continuous sleep apnea symptoms after service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  

Moreover, there is no persuasive lay or medical evidence suggesting a nexus to service.  In this regard, the Board finds the October 2015/January 2016 opinions to be highly persuasive to the issue at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the October 2015/January 2016 VA examiner's conclusions are shown to have been based upon a review of the Veteran's claims file and acknowledgement of the lay statements of record regarding the onset and continuity of his symptoms.  Moreover, the opinions contained not only clear conclusions with supporting data, but also a reasoned medical explanation as to why the Veteran's obstructive sleep apnea is not related to his service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The examiner relied on prevailing medical principles, and the specifics of the Veteran's service medical records and post-service treatment records.  In forming the nexus opinions, the Veteran's and his wife's lay assertions were considered in the analysis in compliance with Dalton v. Nicholson, 21 Vet. App. 23 (2007).  For these reasons, the Board finds that the VA examiner's opinion is of great probative value.  Moreover, none of the Veteran's treating clinicians have related the Veteran's sleep apnea to service or to any sleep symptomatology in service.  Thus, the medical evidence of record fails to show a positive relationship between the Veteran's sleep apnea and his service.  

The only evidence relating the Veteran's current sleep apnea to service is the Veteran's and his wife's lay assertions.  Again, lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, the specific issue in this case, determining the etiology of sleep apnea, falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran and his wife can competently report the onset of symptoms, any opinion regarding the nature and etiology of his sleep apnea requires medical expertise that they have not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  Thus, the lay assertions as to the etiology of his sleep apnea are not competent medical evidence.

With regard to the Veteran's claim that his sleep apnea is secondary to his service-connected unspecified depressive disorder with anxious distress, the January 2014, June 2014, October 2015, and January 2016 VA examiners specifically opined that the Veteran's sleep apnea was not caused by or aggravated by his unspecified depressive disorder with anxious distress.  As noted above, the June 2014 and January 2016 examiners explained that the Veteran's psychiatric disorder and sleep apnea are two distinct medical entities and there is no overlap.  Moreover, the October 2015 VA examiner identified the Veteran's obesity as a known sleep apnea risk factor.  As the VA examiners offered clear conclusions with supporting data as well as reasoned medical explanations, the Board accords great probative weight to their opinions.  See Nieves-Rodriguez, supra. 

The Board also acknowledges the March 2008 notation in the VA treatment record that the Veteran's PTSD was "also contributory" to the Veteran's sleep problems.  The Board finds this opinion to be inadequate as it is conclusory and without explanation of rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) ("A mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion.").  Moreover, the January 2016 VA examiner specifically considered this information in forming his negative nexus opinion.  

While the Veteran contends that his sleep apnea is secondary to his psychiatric disorder, the Board accords his statements little probative value because, as noted above, he is not competent to opine on such a complex medical question.  In this regard, the question of causation and aggravation of sleep apnea involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  In a case such as this, where the sleep disorder has multiple potential etiologies, expert testimony is necessary to establish causation.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Jandreau, supra; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

Therefore, based on the foregoing, the Board finds that service connection for sleep apnea is not warranted on a direct or secondary basis.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for sleep apnea.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for sleep apnea is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


